Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 3-8-2021. Claims 1-18 are currently pending and have been examined. Claims 19 and 20 have been cancelled. Claims 1-11 and 13-18 have been amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7-13-2021 and 10-11-2018 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

Note: Examiner invites Applicants’ attention to the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4) which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.

PRINCIPLES OF LAW
In analyzing patent-eligibility questions under the judicial exception to 35 U.S.C. § 101, we "first determine whether the claims at issue are directed to a patent-ineligible concept." Alice, 134 S. Ct. at 2355. If the claims are determined to be directed to an ineligible concept, then we "consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application." Id. (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 97 (2012)).

On January 7, 2019, the Director issued "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance").

Per the Revised Guidance, the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.). If it does not, the claim is patent eligible. Id. With respect to the abstract idea category of judicial exceptions, an abstract idea must fall within one of the enumerated grouping of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).

Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.

If a claim recites a judicial exception but fails to integrate it into a practical application, we then proceed to the second step of Alice (i.e., Office Step 2B). In that step, we then evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis: 

Step 1. 
Is the claim(s) directed to a process, machine, manufacture or composition of matter? 
Claims 1-18 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2
The Supreme Court
Alice corp., Pty. Ltd. v CLS Bank Intl, 573 U.S. 208, 217-18 (2014) (citations omitted) (citing Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012)).

To perform this test, we must first determine what the claims are directed to. This begins by determining whether the claims recite one of the judicial exceptions (a law of nature, a natural phenomenon, or an abstract idea). Then, if claims recite a judicial exception, determining whether the claims at issue are directed to the recited judicial exception, or whether the recited judicial exception is integrated into a practical application of that exception. If the claims are directed to a judicial exception, then finally determining whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception.

STEP 2A, Prong 1
Claim 1-18 recite, “[A]n automated system for analyzing damage and processing claims associated with an insured item, such as a vehicle. An enhanced claims processing server may analyze damage associated with the insured item using photos/video transmitted to the server from a user device (e.g., a mobile device). The mobile device may receive feedback from the server regarding the acceptability of submitted photos/video, 

From this we see that the claims do not recite the judicial exceptions of either natural phenomena or laws of nature. The next issue is whether it recites the judicial exception of an abstract idea. To answer this, we next determine whether it recites one of the concepts the Courts have held to be lacking practical application, viz. mathematical concepts1, certain methods of organizing human interactions2, including fundamental economic practices and business activities, or mental processes3.


The practice of collision damage estimation is a commercial interaction, well-known, and extensively used for many years, with or without the involvement of technological means. The use of imaging in such investigations is also a building block of ingenuity in promoting commerce. Thus, the invention is an example of a conceptual idea subject to Alice, 573 U.S. at 216 (citations omitted). As determined earlier, none of these steps recite specific technological implementation details. Thus the claims are directed to certain method of organizing human activity.

Similar data gathering, data generation and transmitting data cases have been held ineligible under § 101. See Content Extraction and Transmission LLC v. wells Fargo Bank, National Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (holding the concept of "l) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory" abstract); see also Intellectual Ventures ILLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("Intellectual Ventures I") (concluding that customizing information and presenting it to users based on particular characteristics is abstract as well); Electric Power Group, LLC v. Alstom S.A, 830 F.3d 1353-1354 (Fed. Cir. 2016) (explaining that an invention directed to the collection, manipulation, and display of data is an abstract process).

Moreover, the instant claims are abstract because they are similar in essence to the claims in ex parte Collins, appeal number 2017-007562, and ex parte Hargrove, appeal number 2017-004877. “(Our reviewing court has found claims to be directed to abstract ideas when they recited similar subject matter. Alice, 573 U.S. at 221 (intermediated settlement); Bilski, 561 U.S. at 611---6112 (risk hedging).”4

Critically, the PTAB wrote in Hargrove:
“Appellants' invention relates to automated property inspection in the context of processing a property insurance claim.” Hargrove at 2.

“As can be seen, claim 1 is directed to the concept of gathering data, for example, images related to property damage associated with an insurance claim.” Hargrove at 7.

“As can be seen, claim 1 is directed to the concept of gathering data, for example, images related to property damage associated with an insurance claim.[] Moreover, in many other cases our reviewing court has found that the concepts of data collection and data manipulation are abstract ideas. See, e.g., Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) ("gathering and analyzing information of a specified content, then displaying the results"), OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362---63 (Fed. Cir. 2015) (offer-based price optimization), Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (tailoring information presented to a user based on particular information), Versata Development Group v. SAP Am., Inc., 793 F.3d 1306, 1333 (Fed. Cir. 2015) ("determining a price, using organizational and product group hierarchies"), Digitech Image Technologies, LLC v. Electronics For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (employing "mathematical algorithms to manipulate existing information to generate additional information"), and Accenture Global Services, GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344--46 (Fed. Cir. 2013) (generating tasks based on rules in response to events).

Claim 1 merely combines abstract concepts that are similar to those in the cases noted above-i.e., data collection and data manipulation-and is therefore directed to an abstract idea. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) ("Adding one abstract idea ... to another abstract idea ... does not render the claim non-abstract."); see also FairWarning IP, LLC v. latric Sys, Inc., 839 F.3d 1089, 1094 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”

 “The communications between the claimed components are also purely conventional. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) ("That a computer receives and sends the information over a network-with no further specification-is not even arguably inventive.").” Hargrove at 11.

In Collins, the PTAB wrote:
“Thus, we agree with the Examiner that-in contrast to a technical benefit-the claims may improve the business process of insurance claims submission.” Collins at 7.

Therefore, the claims in Collins and Hargrove appear to be similar in concept and commensurate in scope with those of the instant case and similarly abstract.

STEP 2A, Prong 2 
5

At the same time, we tread carefully in construing this exclusionary principle lest it swallow all of patent law. At some level, "all inventions ... embody, use, reflect, rest upon, or apply 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
laws of nature, natural phenomena, or abstract ideas." Thus, an invention is not rendered ineligible for patent simply because it involves an abstract concept. "[A]pplication[s]" of such concepts " 'to a new and useful end, ' " we have said, remain eligible for patent protection. Accordingly, in applying the § 101 exception, we must distinguish between patents that claim the " 'buildin[g] block[s]' " of human ingenuity and those that integrate the building blocks into something more. Alice, 573 U.S. at 217 (citations omitted).

The introduction of a computer into the claims does not alter the analysis at Mayo step two.
“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea "while adding the words 'apply it"' is not enough for patent eligibility. Nor is limiting the use of an abstract idea "'to a particular technological environment. "' Stating an abstract idea while adding the words "apply it with a computer" simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to "implement[t]" an abstract idea "on . . . a computer," that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our § 101 jurisprudence. Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of "additional feature[e]" that provides any "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice, 573 U.S. at 223-24 (citations omitted).


    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
instruct the practitioner to implement the abstract idea [ ] on a generic computer." Alice, 573 U.S. at 225. They do not.

Viewed as a whole, Applicants' claims simply recite taking a series of pictures, comparing those pictures to reference images and calculating the loss based on the comparison as performed by generic hardware. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. They do not describe any particular improvement in the manner a computer functions. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea. Under precedent, that is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26.

None of the limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.



Step 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to send, receive, calculate and process data amounts to one of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses.6 None of these activities are used in some unconventional manner nor do any produce some unexpected result. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161 
    PNG
    media_image3.png
    13
    6
    media_image3.png
    Greyscale
1 168 (Fed. Cir. 2018).

Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. That Figures 4-8 and paragraph s 19 and 27 of the Specification indicate that standard off-the-shelf computer technology is usable to implement the claimed invention only bolsters the notion that the claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. (Elec. Power, 830 F.3d at 1354). Accordingly, Applicants’ Specification itself describes the additional elements as being well-understood, routine, and conventional. Such conventional computer processes operating on conventional hardware "do not alone transform an otherwise abstract idea into patent-eligible subject matter." FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citing DDR Holdings, 773 F.3d at 1256).

Dependent claim 3 adds the additional limitation of identifying and comparing reference images. This is a mental process because the claim(s)as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 Guidance, 84 Fed. Reg. at 52.

Dependent claim 4 adds the additional limitation of characterization. This is a mental process because the claim(s)as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 Guidance, 84 Fed. Reg. at 52.

Dependent claim 6 adds the additional limitation of coloring and texturing. This additional step can be done by hand.

Dependent claim 7 adds the additional limitation of determining a settlement. This is a mental process because the claim(s)as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 Guidance, 84 Fed. Reg. at 52.

Dependent claims 2, 5, 8, 10, 11, 15 and 18 add the additional limitation of transmitting. This is insignificant extra-solution activity because this is activity incidental to the primary process or product that is merely a nominal or tangential addition to the claim. See 2019 Parker vs. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Dependent claim 9 adds the additional limitation of receiving a notification. This additional step is insignificant extra-solution activity because this is activity incidental to the primary process or product that is merely a nominal or tangential addition to the claim. See 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g). As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker vs. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Dependent claim 12 adds the additional limitation of a vehicle. This is nonfunctional descriptive material because it is a mere arrangement of data. Descriptive material is nonstatutory when claimed as descriptive material per se, 33 F. 3d at 1360, 31 USPQ2d at 1759. See MPEP §2011.05(II).

Dependent claim 13 adds the additional limitation of mental process because the claim(s)as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data Planet Bingo, 961 F. Supp. 2d at 851 Guidance, 84 Fed. Reg. at 52.

Dependent claim 14 adds the additional limitation of associating an image with a record. This ids a mental process because the claim(s)as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 Guidance, 84 Fed. Reg. at 52.

Dependent claim 17 adds the additional limitation of determining a settlement. This is a mental process because the claim(s)as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 Guidance, 84 Fed. Reg. at 52.

Conclusion of Law
The examiner concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception. From these determinations the examiner further notes that the 
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
other technology or technical field, a particular machine, a particular transformation, or other meaningful limitations. From this the examiner finds the claims are directed to a certain method of organizing human activity without significantly more.

Response to Arguments and Amendments
Applicants argue:
“Applicant respectfully submits that example claim 1 does not recite any of the judicial exceptions enumerated in the 2019 Guidance. “To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerate din section I of the 2019 Revised Patent Subject Matter Guidance.” 20/9 Guidance at 17 (emphasis added.” Remarks at 8.

Actually that portion of the new Guidance reads as follows:
“[E]xaminers are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. Applicants seem to have omitted the phrase “individually or in combination.” In this case, the claim limitations were considered collectively.


“[T]he instant claims are directed to systems and methods for user interactions in mobile damage assessment and claims processing (see Title), which is not an abstract idea.” Remarks at 9.

The Examiner disagrees. Specification paragraphs 6, 19, 20, 35 and 37 make it clear that the pending claims are directed to automating insurance claim processing and making that process run more quickly and efficiently, an abstract idea.

Applicants further posit that the claims are patent eligible under the new Guidance because the claims are integrated into a practical application. Remarks at 9.

However, the examiner determines that the claims do not "apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception," i.e., the claim does not integrate the abstract idea into a practical application. See Guidance, 55. Here, the independent claims  recite a generic processor, network that performs the functions of the abstract idea, i.e. receiving data, “determining,” applying an automated damage assessment process and OCR, analyzing, calculating, “identifying,” comparing and adjusting, without particularity. 

Alice, 573 U.S. at 225-26 ("the claims at issue amount to 'nothing significantly more' than an instructions to apply the abstract idea of intermediated settlement using some unspecified, generic computer."); Elec. Power Grp., 830 F.3d at 1355. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology. The Office has repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea.

Applicants also contend:
“[A]mended claim 1 incorporates an improvement in the relevant technology. The improvement is recited with particularity in the limitations of “automatically determining, by the processor on the enhanced claims processing server, a type of insurance claim associated with the at least one image,” “calculating, by the processor on the enhanced claims processing server, a damage estimate based on the damaged area and the dent,” and “automatically adjusting by the processor on the enhanced claims processing server, the damage estimate based on the damage data in the damage template and based on a result of the comparing.” Remarks at 10.

Applicants though fail to identify how the various steps and functions performed by the server(s) provide an improvement to another technology, i.e., an improvement to how a Alice/Mayo framework. The claims do not disclose any improvement specific to the computer rather than an improvement to the underlying abstract idea of automated insurance claim processing. Applicants fail to detail any server interactivity which improves the performance of the computers (servers), communication network, or system overall.

Thus, although possibly providing an improvement to the underlying abstract idea, the examiner finds insufficient evidence that the claims are directed to improving the technical field of computers, communications, networking, or otherwise. Indeed, the steps in the Applicant's claimed invention taken collectively may indicate improvements to the business process, but there is no specific improvement to the functioning of the computers, processors or networks themselves. While the presence of novel or non-obvious features in the Applicant's claimed invention may indicate an improvement to the business process, in the instant case it does not indicate an improvement to a technological process. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.

It appears clear, when considered in light of the Specification, that the focus of the claimed invention, as recited in the claims, is on achieving a business objective and not on any claimed means for achieving that goal that improves technology. The examiner finds nothing from a review of the Specification which ascribes any particular technical improvement in computerized systems to the claimed invention.



Initially, the Examiner notes, “[t]he Board decides cases in accordance with the law, not in accordance with hypothetical” examples. Ex Parte Blythe, Appeal No. 2017-003176, 2018 WL 3047568, at *8 (PTAB May 31, 2018) (nonprecedential); see also 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. at 52, n. 11 (“[T]he finding that the subject matter claimed in a prior patent was ‘abstract’ as claimed may not determine whether similar subject matter in another application, claimed somewhat differently or supported by a different disclosure, is directed to an abstract idea and therefore patent ineligible.”). Example 42, like the other examples provided by the Office, is merely a “hypothetical [that is] only intended to be illustrative of the claim analysis under the 2019 [Patent Eligibility Guidance].” Subject Matter Eligibility Examples: Abstract Ideas, 1 (Jan. 7, 2019). Nonetheless, the Examiner assesses to what extent the fact pattern set forth by Example 42 bears on the claims of Applicant’s pending application.

 Example 42 describes a "Method for Transmission of Notifications When Medical Records Are Updated." Although the Examiner acknowledges that the claims recited here and the claims recited in Example 42 are generally similar in format, when the actual claim limitations are compared, the claims are sufficiently distinguishable. Example 42 requires 

And finally Applicants indicate:
“When considered in totality, the claims provide a novel way of using data from different databases and devices to generate damage estimates that are provided to an insurance company customer, which amounts to more than organizing human activity, as alleged by the Examiner.” Remarks at 12.

This may be true, but the search for a §101 inventive concept is distinct from demonstrating §102 novelty." Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016); see Diehr, 450 U.S. at 188-89; Two-Way Media Ltd. v. Comcast Cable Commc 'ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017). "[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility." Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 new abstract idea is still an abstract idea." Synopsys, 839 F.3d at 1151. Similarly, a claim for a beneficial abstract idea is still an abstract idea. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379-80 (Fed. Cir. 2015). Further, the Federal Circuit has expressly rejected the notion that "abstract ideas remain patent-eligible under § 101 as long as they are new ideas, not previously well known, and not routine activity." Ultramercial, 772 F.3d. at 714--16. Even assuming the technique claimed was “‘innovative, or even brilliant,’” that would not be enough for the claimed abstract idea to be patent eligible. See SAP America, 2018 WL 2207254 at *1. Thus, the claims' alleged novelty and improvements fail to provide an inventive concept needed to satisfy Mayo/Alice step two.

Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of the claims as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101.

This action is made final. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached Monday through Friday, 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 3691


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g., Gottschalk v. Benson, 409 U.S. 63, 71-72 (1972); Bilski v. Kappos, 561 U.S. 593, 611 (2010); Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018).
        2 See e.g., Bilski, 561 U.S. at 628; Alice, 573 U.S. at 219-20; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed Cir. 2014); Smart Systems Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1383 (Fed. Cir. 2017); In re Marco Guldenaar Holding B. V., 2018 WL 6816331 (Fed. Cir. 2018).
        3 See e.g., Benson, 409 U.S. at 67; CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371-1372 (Fed. Cir. 2011); Intellectual Ventures I LLCv. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016).
        4 Ex parte Benoit et al, PTAB Appeal 2017-005911 at 8.
        5 See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981).
        6 MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
        i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));
        iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.